NUMBERS 13-21-00275-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

LEONARDO MONTOYA III,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                                       ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on December 27, 2021, and

appellant was previously granted two extensions.
        The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent new and exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby granted, and

the Honorable Coretta Graham, counsel for appellant, is ordered to file the appellate brief

with this Court on or before July 25, 2022.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Issued on this the
19th day of May, 2022.




                                              2